Citation Nr: 0518634	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
law




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).

Procedural history

The veteran served on active duty from September 1939 to July 
1941.  He died in January 2003 at age 82.  The appellant is 
his surviving spouse.

Shortly after discharge in July 1941, the veteran filed a 
claim of service connection for a back condition.  A March 
1942 rating decision denied the claim, finding that the 
veteran's back condition existed prior to service and was not 
aggravated therein.  The veteran did not appeal that decision 
to the Board.

The veteran sought to reopen his claim in May 1995 based on 
the submission of new and material evidence.  The RO reopened 
the claim and denied it on the merits, finding that the 
veteran's congenital cystic tumor of the cervicothoracic 
spine preexisted service and was not aggravated therein.  The 
veteran duly appealed to the Board, which, in an August 1998 
decision, denied the veteran's claim on grounds similar to 
those expressed by the RO.  

The veteran subsequently appealed his claim to the United 
States Court of Appeals for Veterans Claims (the Court), 
which remanded the case in February 2001 on the basis that 
the Board had "applied the wrong standard in determining 
whether the presumption of aggravation has been rebutted."  
The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) subsequently affirmed the Court's 
remand in a May 2002 decision, which will be discussed in 
greater detail below.  

In January 2003, following the Federal Circuit's remand, the 
veteran died.  
His service connection claim for a cystic tumor of the 
cervicothoracic spine was therefore dismissed by the Board in 
a February 2003 decision.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994) [as a matter of law, veterans' claims do not survive 
their deaths].

In February 2003, the appellant filed a claim for accrued 
benefits, service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310, entitlement 
to dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318, and entitlement to 
burial benefits.  The RO denied the burial benefits claim in 
March 2003 and the accrued benefits and service connection 
for cause of death claims in May 2004.  The appellant duly 
appealed these decisions to the Board.  As will be discussed 
below, the RO has yet to adjudicate the appellant's DIC claim 
under 38 U.S.C.A. § 1318.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
attorney in November 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The appellant is seeking accrued benefits based on the 
veteran's service connection claim for a cystic tumor of the 
cervicothoracic spine, which was pending at the time of his 
death.  She also seeks service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310, and DIC benefits under 38 U.S.C.A. § 1318.  Finally, 
the appellant contends that she is entitled to burial 
benefits.  For the reasons outlined below, however, the Board 
believes that each of these issues must be remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.

Reasons for remand

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Although considerable development of the veteran's service-
connection claim for his spinal tumor was accomplished, that 
claim was dismissed following his demise.  The accrued 
benefits claim which is currently on appeal represents a new 
claim and thus requires that the appellant receive VCAA 
notice with respect to her claim.  Careful review of the 
record, however, reveals that the appellant has not received 
notice sufficient to meet the requirements of the VCAA with 
regard to her claims for accrued benefits and service 
connection for the cause of the veteran's death (i.e. a 
notice letter describing the evidence needed to substantiate 
the claim, delineating who is responsible for obtaining such 
evidence, and informing the appellant that she may submit any 
additional evidence in her possession which may substantiate 
the claim).  

More specifically, while the appellant was forwarded a letter 
in March 2004 that delineated who is responsible for 
obtaining relevant evidence, the letter failed to describe 
the evidence needed to substantiate her accrued benefits 
claim.  The letter also failed to request that the appellant 
provide any evidence in her possession pertaining to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  
Remand of the case is therefore in order for the purpose of 
providing the appellant with adequate notice under the VCAA 
with regard to her accrued benefits claim and service-
connection claim for the cause of the veteran's death.

Medical opinion

The Court's February 2001 remand took issue with the medical 
evidence relied on by the Board in determining that the 
statutory presumption of aggravation had been rebutted.  
Specifically, the Court noted that the Board relied heavily 
on the September 1997 report of Drs. E.W. and G.W., which 
concluded that the veteran's spinal tumor was congenital in 
nature and was not aggravated by service.  The Court noted 
that this report failed to discuss the veteran's military 
history and medical records, and further remarked that "the 
report did not contain a specific finding that the muscular 
weakness, limitation of motion, and deformity of the 
veteran's right hand and the pain in his dorsal spine, which 
led to his being medically discharged from service, naturally 
followed as a result of his congenital tumor."  

The Board is of course aware that an accrued benefits claim 
brought by the surviving spouse of a veteran is one which is 
separate and distinct from the original claim which was 
brought by the veteran himself during his lifetime.  
Nonetheless, in light of the Court's specific comments the 
Board would be remiss if it did not appropriately develop the 
evidence in this case.

The Board therefore believes that the case should be remanded 
for the purpose of obtaining an additional medical opinion 
regarding possible in-service aggravation of the veteran's 
spinal tumor.  Such opinion should address the prior 
contentions of the veteran to the effect that an in-service 
spinal tap aggravated his condition and that the failure of 
Army physicians to properly diagnose and treat the tumor 
aggravated the condition.

The appellant, through her attorney, has contended that the 
veteran's spinal tumor was a contributory cause of his death 
at age 82 from pneumonia and chronic obstructive lung 
disease.  See Appellant's Motion to Advance the Case on the 
Docket, page 2.  The RO denied service connection for the 
cause of death on the ground that the evidence failed to show 
that the veteran's death was related to his military service 
many decades earlier.  

Review of the record reveals that the RO did not obtain the 
veteran's terminal treatment records or a medical opinion 
regarding the potential causal relationship between the 
veteran's military service and his death. The Court has made 
clear that both the AOJ and the Board are prohibited from 
exercising their own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, after obtaining additional evidence 
following VCAA compliance action, the AOJ should obtain a 
medical opinion regarding a relationship between the 
veteran's death and any incident of service, including his 
spinal tumor.

Presumption of aggravation

In its August 1998 decision, the Board denied the veteran's 
claim for service connection for the spinal tumor on the 
basis that the evidence clearly and unmistakably showed that 
the spinal tumor preexisted service and was not aggravated by 
service.  The February 2001 Court decision held that the 
evidence of record regarding aggravation of the veteran's 
spinal tumor was insufficient to satisfy the "clear and 
unmistakable" standard invoked by the Board, but that 
because "clear and unmistakable evidence" was the wrong 
standard of review regarding the presumption of aggravation, 
remand of the case was necessary to determine whether the 
evidence was sufficient to rebut the presumption of 
aggravation under the proper test.

The Federal Circuit affirmed the Court's decision in May 
2002, specifically finding that the Board "applied the wrong 
standard in determining whether the presumption of 
aggravation had been rebutted."  The Federal Circuit noted 
that the regulations prescribe two different standards for 
weighing evidence that is offered to rebut the presumption of 
aggravation, depending on the timing of the service in 
question.  

For wartime service and peacetime service after 1946, the 
regulations direct that the "clear and unmistakable 
evidence" standard is to be applied to evidence offered to 
rebut the presumption of aggravation.  See 38 C.F.R. 
§ 3.306(b) (2004).  However, for peacetime service before 
December 7, 1941, a different subsection of the regulation 
applies.  That subsection, 38 C.F.R. § 3.306(c), uses 
different language to describe the appropriate standard.  For 
such service, the regulation provides that:

[t]he specific finding requirement that an increase in 
disability is due to the natural progress of the 
condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, 
conditions, and hardships of service.

38 C.F.R. § 3.306(c) (2004).

The Federal Circuit noted that the contrast between 
§ 3.306(c) and the immediately proceeding § 3.306(b), "make 
it clear that section 3.306(c) does not require proof to 
satisfy the 'clear and unmistakable evidence' standard but 
instead merely requires that 'evidence generally accepted as 
competent show' that the in-service increase in the severity 
of the disease or injury was due to the natural progression 
of the condition."  See Stevens v. Principi, 289 F.3d 814, 
818 (Fed. Cir. 2002).  The Federal Circuit further concluded 
that this standard is "equivalent to the 'preponderance of 
the evidence' standard typically used in civil cases, except 
that it is subject, of course, to the statutory rule giving 
the 'benefit of the doubt' to the claimant in veteran's 
claims cases."  Id.  Since veteran served in peacetime prior 
to December 7, 1941 (he was medically discharged in July 
1941), the Federal Circuit determined that remand was 
necessary for the Board to adjudicate the case under the 
proper legal standard, namely that found in 38 C.F.R. 
§ 3.306(c).

Although the appellant's accrued benefits claim is distinct 
from the veteran's service connection claim, which was 
dismissed following his death, the standard to be applied is 
the same.  Thus, in readjudicating the accrued benefits 
claim, the AOJ should apply the provisions of 38 C.F.R. 
§ 3.306(c) (and the Federal Circuit's holding in Stevens) in 
its analysis of whether the presumption of aggravation has 
been rebutted.
 
DIC benefits under 38 U.S.C.A. § 1318

The appellant and her attorney also seek DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  They 
specifically contend that, but for clear and unmistakable 
error (CUE) in the March 1942 rating decision, the veteran 
would have been granted service connection for his spinal 
tumor and found totally disabled for a period of at least 10 
years prior to his death, thus entitling the appellant to DIC 
benefits.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(b)(3) (2004).  The RO has yet to adjudicate this 
issue.  It is therefore referred to the AOJ for appropriate 
action.

Burial benefits

The appellant also seeks burial benefits.  The resolution of 
this matter, however, is contingent upon the outcome of the 
other claims.  Entitlement to, and the amount of, burial 
benefits is based on whether the veteran had a service-
connected disability at the time of his death and whether he 
died of a service-connected disability.  See 38 U.S.C.A. §§ 
2302, 2303, 2307 (West 2002).  Since final resolution of the 
burial benefits claim hinges on the outcome of the claims the 
Board has remanded, these issues are inextricably 
intertwined, and the burial benefits claim must be remanded 
for further adjudication following the additional development 
mentioned above.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]; see also Parker v. 
Brown, 7 Vet. App. 116 (1994) [claims are intertwined when 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the appellant a VCAA 
notice letter regarding the issues of 
service connection for the cause of the 
veteran's death, DIC and entitlement to 
accrued benefits.  The VCAA notice letter 
provided should inform the appellant of 
the evidence not of record that is 
necessary to substantiate these claims, 
and should notify her of what information 
and/or evidence she is responsible for 
providing to VA and what information it 
is VA's responsibility to obtain.  
Finally, the letter should request that 
the appellant provide any and all 
evidence in her possession pertaining to 
these claims.

2.	VBA should obtain any available hospitalization 
and 
treatment records pertaining to the veteran's 
terminal illness.  
Any records so obtained should be associated with 
the claims 
folder.
	
3.  After obtaining any additional 
evidence identified by the appellant or 
her attorney, VBA should forward the 
claims folder to a physician for a review 
of the medical records and other evidence 
contained therein.  The reviewing 
physician should express an opinion as to 
whether the veteran's spinal condition 
was aggravated beyond the natural 
progress of the disease during service.  
The reviewing physician should 
specifically comment on whether the 
veteran's in-service spinal tap or any 
claimed misdiagnosis or lack of proper 
treatment in service aggravated his 
spinal condition beyond the natural 
progress of the disease.

The reviewer should also render an 
opinion as to whether the veteran's 
spinal condition caused or contributed to 
his demise.

4.  Thereafter, VBA should readjudicate 
the accrued benefits claim [applying 
38 C.F.R. § 3.306(c) as discussed above] 
and the claim of service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and be afforded 
reasonable opportunity to respond.  

5.  After ensuring that all appropriate 
procedural development has been 
accomplished, the RO should adjudicate 
the appellant's claim of entitlement to 
DIC benefits under the provisions of 
38 U.S.C.A. § 1318, specifically 
considering the appellant's contentions 
with regard to CUE in the March 1942 
rating decision.                                                                                                        

6.  After all other claims have been 
adjudicated, VBA should readjudicate the 
burial benefits claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the appellant until she is 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




